     Case 2:20-cv-01659-JAM-DMC Document 11 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIAN RODRIGUEZ,                                   No. 2:20-CV-1659-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    D. HENRY, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for the appointment of counsel

19   and/or an interpreter, ECF No. 3.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:20-cv-01659-JAM-DMC Document 11 Filed 02/17/21 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff’s motion states in English that he requires the assistance of counsel or an

 9   interpreter because he speaks only Spanish. The Court finds that this is not an exceptional

10   circumstance given the number of California inmates who do not speak English. Moreover, it

11   appears from Plaintiff’s filing that he has access to the assistance in translations and preparation

12   of documents. Plaintiff is also advised that he may be able to obtain translation assistance

13   through the prison’s litigation coordinator. Moreover, while the law provides for court-appointed

14   interpreters in judicial proceedings instituted by the United States, See 28 U.S.C. § 1827(a), the

15   current action is not such a proceeding and there is no corresponding provision in the law for civil

16   action instituted by private individuals. Finally, the Eighth Amendment cruel and unusual

17   punishment claims raised in this action are neither sufficiently legally nor factually complex to

18   warrant the appointment of counsel.

19                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for the

20   appointment of counsel and/or an interpreter, ECF No. 3, is denied.
21

22

23   Dated: February 17, 2021
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        2
